No. 04-00-00612-CV
Yolanda DE LEON,
Appellant
v.
Jane P. DE LEON,
Appellee
From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 1999-PC-3365
Honorable Polly Jackson Spencer, Judge Presiding
PER CURIAM
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	June 13, 2001
DISMISSED
	The parties have filed an agreed  motion to dismiss this appeal, stating that they have settled
all issues in dispute.  The motion is GRANTED.  See Tex. R. App. P. 42.1(a)(1).  Because the cause
is moot, all previous orders and judgments, both trial and appellate, are set aside and the cause is
dismissed.  See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex.
1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981); Freeman v. Burrows, 141 Tex. 318,
171 S.W.2d 863, 863-64 (1943); Panterra Corp. v. American Dairy Queen, 908 S.W.2d 300, 301
(Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed against the parties who incurred
them. 
							PER CURIAM
DO NOT PUBLISH